6 N.Y.3d 765 (2006)
BERNARD J. SORRENTINO, Appellant,
v.
MIKE MASELLY et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 21, 2005.
Decided January 10, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal to that Court from the order of Supreme Court dismissing the complaint, dismissed upon *766 the ground that appellant has failed to demonstrate timeliness as required by section 500.22 (b) (2) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.22 [b] [2]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.
Judge READ taking no part.